Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
AFP head/machine in claim 1, which is a term commonly known/used in the art as an automatic fiber placement machine which laminates material upon a desired surface and does not require any particular structure for laminating said material only that it is capable said laminating action ;
Laser heat source in claim 1, which is term commonly known/used in the art as a device which produces a laser energy for heating a desired object/surface and does not require any particular structure for producing said laser energy.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1, 17-18, 20-25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 6451152) in view of Moore (US 20160332434) and Baer et al. (US 5127068).
As to claim 1, Holmes discloses an AFP machine comprising of a compaction roller 24, a controller 90 controlling the components of the machine/apparatus, and a laser heat source 20 (Fig. 1 and 2 below).  Holmes discloses that the laser heat source may comprise of multiple laser diodes that form an array, that the individual diodes may be arranged so as to heat tapes independently of one another or to use multiple diodes on a tape material with is wider than the diode used (C7, L56-67; C8, L48-60).  

    PNG
    media_image1.png
    756
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    562
    media_image2.png
    Greyscale

Holmes fails to teach or disclose that each laser heat source is associated with a pair of tows or a tetrad of tows or that it is infrared.  Moore discloses that it is well-known and conventional to use infrared lasers to heat a fiber tow during fiber layup (paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the infrared laser of Moore in the system taught by Holmes because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful laser means for heating a fiber tow during layup.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to the claim recitation that the diodes are mounted “back away from the compaction roller and the lenses are mounted “near” the compaction roller, as seen in Fig. 2 above Holmes discloses that the lenses are mounted relatively closer to the compaction roller than the laser diodes.  
The above references as combined fails to teach or disclose that the laser diodes can be connected to an optical fiber with lens.  Baer discloses an apparatus for coupling laser diodes to an optical fiber (Abstract).  Baer teaches that by coupling the diode to an optical fiber and lens the laser output may be pumped up (Id.).  It would have been obvious to modify the diodes of Holmes to include a coupling with optical fiber and lens and would have been motivated to do so because Baer teaches that this allows for the output of the laser to be increased.  
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 1.
As to claim 17, the apparatus of claim 1 is taught as seen above.  Claim 17 is rejected for the same reasons as claim 1 since it relates to material worked upon and method limitations in the apparatus of the above references as combined.  
As to claim 18 the apparatus of claim 1 is taught as seen above.  Holmes discloses that each individual diodes can be connected to its own individual lens, therefore as modified by Baer each diode would have its own separate fiber optic cable.  
As to claims 20 and 21, the apparatus of claim 1 is taught as seen above.  Holmes discloses that the lens can be pointed to heat the nip and upstream of the nip in the apparatus (Fig. 2).
As to claims 22 and 23, the apparatus of claim 1 is taught as seen above.  Holmes discloses that each individual diodes can be connected to its own individual lens, therefore as modified by Baer each diode would have its own separate fiber optic cable.  It would have been obvious for one of ordinary skill in the art at the time of the invention to use identical fiber optic cables and lens to be coupled with the identical modular infrared laser diodes to allow for the components in the laser heat source to be interchangeable and modular which allows for easy exchange in and out of the apparatus as needed according to the size of the tapes processed or required maintenance.   
As to claims 24 and 25, the apparatus of claim 1 is taught as seen above.  Claims 24 and 25 are rejected for the same reasons as claim 1 since it relates to material worked upon and method limitations in the apparatus of the above references as combined.  
Claim 36 is rejected for the same reasons as claim 1 above.  


Claims 2, 4-15 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 6451152), Moore (US 20160332434)  and Baer et al. (US 5127068) as applied to claims 1, 17-18, 20-25 and 36 above, and further in view of Lasertel (https://www.laserdiodesource.com/files/pdfs/laserdiodesource_com/product-1012/808nm_830nm_885nm_976nm_CW_100W_array_Lasertel-1416453242.pdf.).
As to claim 2, the apparatus of claim 1 is taught as seen above.  Holmes fails to teach or disclose whether the individual laser diodes may be in the form of modules and therefore modular as well as infrared laser.  Lasertel discloses a modular infrared laser diodes and teaches that they are extremely flexible and eliminates common failure mechanisms associated with conventional diode arrays (page 1).  It would have been obvious to modify the apparatus of Holmes to use the modular infrared laser diodes of Lasertel and would have been motivated to do so because Lasertel teaches that said laser diodes are flexible and eliminates common failure mechanisms associated with conventional diode arrays.
As to claims 4-6, the apparatus of claim 2 is taught as seen above.  The apparatus of Holmes is capable of heating the tow in front of/upstream of the nip and/or the nip formed at the substrate (Fig. 2).  Holmes discloses that the diodes may have a height of 1mm and a width of 10mm (C7, L55-60) and work upon tapes with a width of 3.175mm to 152.4 mm (C6, L13-15).  Claims 4-6 are rejected for the same reasons as claim 2 above since they amount to method and material worked upon limitations. 
As to claim 7, the apparatus of claim 2 is taught as seen above.  Claim 7 is rejected for the same reasons as claim 2 above since it amounts to method and material worked upon limitations.
As to claims 8 and 9, the apparatus of claim 2 is taught as seen above.  Claims 8 and 9 is rejected for the same reasons as claim 2 above since it amounts to method and material worked upon limitations.
As to claims 10-12, the apparatus of claim 2 is taught a seen above.  Holmes discloses that it is known to place one lens 48 per laser diode array 20 to form a pattern of light energy (Fig. 3).
As to claim 13, the apparatus of claim 2 is taught as seen above.  Lasertel discloses that the diodes are liquid cooled.  
As to claims 14 and 15, the apparatus of claim 2 is taught as seen above.  Claims 12 and 13 are rejected for the same reasons as claim 2 above since they amount to method and material worked upon limitations.
As to claims 34 and 35, the apparatus of claim 1 is taught as seen above.  Claims 34 and 35 are rejected for the same reasons as claim 16 above since laser (heating components) are modular and interchangeable between identical fiber placement machines.  

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 6451152), Moore (US 20160332434), Baer et al. (US 5127068) and Lasertel (https://www.laserdiodesource.com/files/pdfs/laserdiodesource_com/product-1012/808nm_830nm_885nm_976nm_CW_100W_array_Lasertel-1416453242.pdf.).as applied to claims 2, 4-15 and 34-35 above, and further in view of Schleuning et al. (US 8391328).
As to claim 3, the apparatus of claim 2 is taught as seen above.  Holmes fails to specifically teach or disclose whether the laser heat source modules can be controlled with analog control.  It is the position of the Examiner that analog control is a well-known and conventional control means known in the art and would have been obvious to use such a controller in the apparatus of Holmes.  Schleuning discloses a laser diode stack (Abstract) and that it may be advantageous to operate a laser diode stack in analog mode to provide a total emission spectrum to shape to match the spectral shape of a gain-medium absorption peak (C7, L52-62).  It would have been obvious to modify the apparatus of Holmes with an analog controller and would have been motivated to do so because Schleuning teaches that such a controller allows for a laser diode to provide a total emission spectrum to shape to match the spectral shape of a gain-medium absorption peak.    
As to claim 19, the apparatus of claim 2 is taught as seen above.  Claim 19 is rejected for the same reasons as claim 3 above which utilizes an analog controller for the laser diode.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 6451152), Moore (US 20160332434), Baer et al. (US 5127068) and Lasertel (https://www.laserdiodesource.com/files/pdfs/laserdiodesource_com/product-1012/808nm_830nm_885nm_976nm_CW_100W_array_Lasertel-1416453242.pdf.).as applied to claims 2, 4-15 and 34-35 above, and further in view of Oldani (US 20160257078).
As to claim 26, the apparatus of claim 2 is taught as seen above.  Holmes fails to specifically teach or disclose whether the fiber placement head (with laser heat sources) has a disconnectable/reconnectable attachment to mount said head on the rest of the AFP machine (frame, etc.).  Oldani discloses that it is known and conventional in the art to make a fiber placement head 24 part of a single modular assembly 27 so that the fiber tows (and placement head) can be quickly and easily replenished or exchanged during operation (paragraph 22).  It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the modular assembly/connection of Oldani into the apparatus of Holmes and would have been motivated to do so because Oldani teaches that such a connection allows for the fiber placement head to be quickly and easily replenished or exchanged during operation of the apparatus.  

Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 6451152), Moore (US 20160332434), Baer et al. (US 5127068) and Lasertel (https://www.laserdiodesource.com/files/pdfs/laserdiodesource_com/product-1012/808nm_830nm_885nm_976nm_CW_100W_array_Lasertel-1416453242.pdf.).and Oldani (US 20160257078)  as applied to claim 26 above, and further in view of Berrocal et al. (US 20190375067).
As to claim 27, the apparatus of claim 26 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the modular interface for the placement head includes electrical, air and liquid connections.  Berrocal discloses that it is advantageous to use a robotic tool changer (i.e., single modular connection) which includes mating terminals, valve connections (air, water, hydraulic fluid) and electrical connections to eliminate the need for the manual establishment of each connection when tools (such as a placement head) are changed out (paragraph 6).  It would have been obvious to modify the connection in the apparatus of the above references as combined with the robotic tool changer of Berrocal and would have been motivated to do so because Berrocal teaches that such a connection allows for the elimination of the need of manually connecting/disconnecting individual connections required by the tool being connected/disconnected.  
As to claims 28-31, the apparatus of claim 27 is taught as seen above.  All of the required liquid and electrical connections for the placement head of the above references as combined would be supplied by the robotic tool changer of Berrocal.
As to claims 32 and 33, the apparatus of claim 27 is taught as seen above.  Holmes discloses that the apparatus is capable of producing a desired temperature profile on the substrate/tows by controlling/monitoring the power/current supplied to each diode (C7, L12-20).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/736,679 (hereinafter  ‘679) in view of Moore et al. (US 20160332434).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of ‘679 recites all of the same structural limitations except that it does not recite that each laser heat source is associated with a pair of tows or a tetrad of tows or that it is infrared.  Moore discloses that it is well-known and conventional to use infrared lasers to heat a fiber tow during fiber layup (paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the infrared laser of Moore in the system taught by claim 1 of ‘679 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful laser means for heating a fiber tow during layup.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of claim 1 of ‘679 contains all of the structural limitations of claim 1.
Claims 2-4 recite the same limitations as claims 2-4 of ‘679.
As to claims 4-6, apparatus of claim 2 is taught as seen above.  Claims 4-6 recite method and material worked upon limitations and therefore are disclosed by claim 2 of ‘679.
	Claims 7-15 and 17-35 recite the same respective limitations as claims 5-33 of ‘679. 
	
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/736,679 (hereinafter  ‘679).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 36, claim 36 of ‘679 recites all of the same structural limitations except it does not recite multiple laser heat sources.  This amounts to a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Baer et al. (US 5127068) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teachings of Baer is pertinent to the particular problem with which applicant is concerned, the power of the infrared laser provided in the laser heating modules as well as the heating efficiency of said lasers in the AFP head.  
As to Applicants arguments that the recited arrangement is different than that disclosed by the above references as combined, this argument is not persuasive since, as seen in the rejection above, Holmes discloses that the lenses are mounted relatively closer to the compaction roller than the laser diodes as recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745